ORDER

The Court having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Second Appellate Circuit concerning the application of Michael F. Connolly for admission to the Bar of Maryland, and the oral argument of applicant’s counsel presented at a hearing held before this Court on May 30, 2007, it is this 1 st day of June, 2007
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Second Appellate Circuit be, and they are hereby, accepted and it is further
ORDERED, that the applicant, Michael F. Connolly, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.